Citation Nr: 0932416	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-36 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a left 
shoulder injury.

3.  Entitlement to service connection for nerve damage in the 
hands.

4.  Entitlement to service connection for residuals of a left 
hip injury. 

5.  Entitlement to service connection for residuals of a left 
ankle injury.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
telangiectasia (claimed as a skin condition/rash).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to December 
1970, including in Vietnam from January 1970 to December 
1970. 
 
These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  

The Veteran testified in support of these claims during a 
video conference hearing held before the undersigned Veterans 
Law Judge in May 2009.

The Board addresses the claims of entitlement to service 
connection for residuals of a left hip injury and residuals 
of a left ankle injury in the REMAND section of this 
decision, below, and REMANDS these claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claims being decided.

2.  There is no medical evidence of record diagnosing PTSD. 

3.  Residuals of a left shoulder injury are not related to 
the Veteran's active service.

4.  Nerve damage in the hands is not related to the Veteran's 
active service.

5.  The RO last denied the Veteran's claim of entitlement to 
service connection for telangiectasia (claimed as a skin 
condition/rash) in a rating decision dated August 1998.

6.  The RO notified the Veteran of the August 1998 rating 
decision and of his appellate rights with regard to the 
decision, but the Veteran did not appeal it to the Board.

7.  The evidence received since August 1998 is neither 
cumulative, nor redundant of the evidence previously of 
record but, by itself or when considered with the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for telangiectasia and does not raise a reasonable 
possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder, claimed as PTSD, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5103A (West 2002); 38 C.F.R. §§ 3.6, 
3.159, 3.304 (2008).

2.  Residuals of a left shoulder injury were not incurred in 
or aggravated by service and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307. 3.309 (2008).

3.  Nerve damage in the hands was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

4.  The August 1998 rating decision, in which the RO denied 
the Veteran's claim of entitlement to service connection for 
telangiectasia (claimed as a skin condition/rash), is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998).

5.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for 
telangiectasia (claimed as a skin condition/rash).  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the Veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how it determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In this case, the RO provided the Veteran VCAA notice on the 
claims being decided by letter dated July 2005, before 
initially deciding those claims in a rating decision dated 
November 2005.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  

The content of such notice, considered in conjunction with 
the content of other letters the RO sent to the Veteran in 
July 2005, March 2006 and April 2006, also reflects 
compliance with pertinent regulatory provisions and case law, 
noted above.  In the letters, the RO acknowledged the 
Veteran's claims, notified him of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, notified him of VA's duty to assist 
and indicated that it was developing his claims pursuant to 
that duty.  The RO also provided the Veteran all necessary 
information on disability ratings and effective dates.  As 
well, the RO identified the evidence it had received in 
support of the Veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the Veteran in obtaining all 
other outstanding evidence provided he identified the 
source(s) thereof.  The RO also noted that, ultimately, it 
was the Veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the Veteran to send 
to VA all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the claims being decided.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the Veteran identified as being pertinent to his 
claims, including service treatment and personnel records, 
post-service treatment records and information from the 
Social Security Administration (SSA).  The Veteran does not 
now assert that there is any pertinent, outstanding evidence 
that needs to be secured in support of his appeal.  

The RO also conducted medical inquiry in support of the 
Veteran's claim of entitlement to service connection for PTSD 
by affording the Veteran a VA examination, during which an 
examiner addressed the presence and etiology of the Veteran's 
mental health complaints.  The RO did not afford the Veteran 
VA examinations in support of his claims of entitlement to 
service connection for residuals of a left shoulder injury 
and for nerve damage in the hands.  However, regulations do 
not mandate that such action be taken.  As explained below, 
the Veteran does not assert that he experienced, and there is 
no objective evidence of record of, an in-service event, 
injury or disease to which an examiner could relate a current 
left shoulder disability or nerve disability of the hands.  
38 C.F.R. 
§ 3.159(c)(4) (2008).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

A.  Claims for Service Connection

The Veteran claims entitlement to service connection for 
PTSD, residuals of a left shoulder injury, and nerve damage 
in the hands.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain conditions, 
including arthritis, if it is shown that the claimant served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, one such condition 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2008).  In this regard, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to a herbicide agent unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002).  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  See Haas 
v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) (holding that VA's 
requirement that a claimant must have been present within the 
land borders of Vietnam at some point in the course of duty 
in order to be entitled to a presumption of herbicide 
exposure constitutes a permissible interpretation of 38 
U.S.C.A. 
§ 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)). 

Diseases associated with herbicide exposure include: 
chloracne or other acneform diseases consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).  Acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

1.  PTSD

In this regard, the Board has considered a recent holding of 
the Court that, although the appellant's claim identified 
PTSD only, the Board's analysis is not necessarily limited 
only to that diagnosis, but must rather be considered a claim 
for any mental disability that may reasonably be encompassed 
by several factors including the claimant's description of 
the claim, the symptoms the claimant describes, and the 
information the claimant submits or that VA obtains in 
support of the claim. The Court explained that, reasonably, 
the appellant did not file a claim to receive benefits only 
for a particular diagnosis, but for the affliction (symptoms) 
his mental condition, whatever that is, causes him. Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).

According to written statements submitted in support of this 
claim and May 2009 hearing testimony, the Veteran developed 
PTSD secondary to stressors experienced while serving in 
Vietnam as part of a cavalry unit.  Such stressors include 
losing a best buddy in January 1970 in Vietnam and 
experiencing mortar attacks.  In support of this claim, the 
Veteran submitted copies of a unit history of the 1/92nd 
Field Artillery unit, which establish that the unit came 
under attack in Vietnam during the Vietnam era.   

To establish entitlement to service connection for PTSD, a 
veteran must submit medical evidence diagnosing PTSD in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2008).

In this case, the evidence of record fails to satisfy the 
first element of a PTSD claim under 38 C.F.R. § 3.304(f), 
because it does not include a diagnosis of PTSD.  In 
September 2005, during a VA outpatient treatment visit, the 
Veteran's spouse reported that the Veteran could have a 
psychiatric problem manifested by anger.  A physician noted 
anxiety, depression and PTSD and referred the Veteran to 
mental health.  Thereafter, in September 2006, the Veteran 
underwent a VA PTSD examination, but the examiner did not 
diagnose PTSD or any other psychiatric disability.  He 
indicated that the Veteran did not meet the criteria for 
PTSD.  Since then, during a hearing held in May 2009, the 
Veteran testified that no physician had ever told him that he 
had PTSD.  

Inasmuch as there is no medical evidence of record diagnosing 
PTSD or any other psychiatric disorder, the Board concludes 
that PTSD was not incurred in or aggravated by active 
service.  A preponderance of the evidence is against the 
claim for service connection for PTSD.  The benefit-of-the-
doubt rule is thus not for application.  



2.  Residuals of Left Shoulder Injury & Nerve Damage in the 
Hands

Post-service medical documents, including VA and private 
treatment records dated since 1993, confirm that the Veteran 
currently has a left shoulder disability characterized as 
arthritis and nerve damage in his hands.  The question is 
thus whether these disabilities are related to the Veteran's 
active service, or, in the case of the left shoulder 
disability, whether it manifested to a compensable degree 
within a year of the Veteran's discharge from service. 

According to the Veteran's service treatment records, during 
service, the Veteran did not report or receive treatment for 
left shoulder or bilateral hand complaints or nerve damage.  
According to post-service treatment records and the Veteran's 
hearing testimony, presented in May 2009, he first injured 
his left shoulder and suffered nerve damage in his hands in 
an automobile accident that occurred in 1986.  During the 
accident, the Veteran was thrown forward, causing fractures 
of both collar bones, left shoulder abnormalities and left 
ulnar nerve damage.  A surgeon performed surgery to alleviate 
the effect of the nerve damage, but the operation was not 
successful.  Thereafter, the Veteran's symptoms worsened 
significantly, resulting in complete ulnar nerve paralysis.  
Since 1993, the Veteran has received regular treatment for a 
left shoulder disability, now diagnosed as osteoarthritis, 
and nerve damage in both upper extremities.  In 1995, SSA 
found the Veteran disabled secondary to, in part, left ulnar 
nerve paralysis.  During treatment visits and evaluations 
conducted for the purpose of receiving SSA benefits, medical 
professionals consistently related the left shoulder 
disability and nerve damage to the 1986 accident, not to the 
Veteran's active service. 

As noted above, to prevail in a claim for service connection, 
a claimant must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the medical evidence does not substantiate the 
Veteran's assertions that he has a left shoulder disability 
and nerve damage of the hands that is related to his active 
service.    

Occasionally, lay assertions may be considered competent 
evidence on a question of etiology.  This occurs when: (1) 
the layperson is competent to identify a medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) the lay testimony describing symptoms at 
the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (providing an example that a layperson would 
be competent to identify a "simple" condition like a broken 
leg, but would not be competent to identify a form of 
cancer).  In this case, the Veteran is competent to state 
that he feels pain in his left shoulder and numbness in his 
hands, but he does not possess a recognized degree of medical 
knowledge to etiologically relate these symptoms to an in-
service incident.  In any event, the Veteran's assertions in 
this regard were not consistent during the course of this 
appeal and are therefore not credible.  Most recently, during 
his hearing, he admitted that he first injured his left 
shoulder and hands during a 1986 accident.  He then asserted 
that his then current left shoulder disability might be due 
to heavy lifting he did in service.  

In light of the foregoing, the Board finds that a left 
shoulder disability and nerve damage in the hands are not 
related to the Veteran's active service and that arthritis of 
the left shoulder did not manifest to a compensable degree 
within a year of the Veteran's discharge from service.  Based 
on these findings, the Board concludes that these 
disabilities were not incurred in or aggravated by service.  
The Board further concludes that the left shoulder disability 
may not be presumed to have been so incurred.  A 
preponderance of the evidence is against each of these 
claims.  The benefit-of-the-doubt rule is thus not for 
application.  

B.  Claim to Reopen

The RO previously denied the Veteran's claim of entitlement 
to service connection for telangiectasia (claimed as a skin 
condition/rash) in a rating decision dated August 1998.  The 
RO denied the claim on the basis that there was no evidence 
of such a condition in service and that, although the Veteran 
was shown to have the condition during a hospitalization in 
1995, no medical professional linked it to the Veteran's 
active service in Vietnam, including any herbicide exposure.  
In deciding the claim, the RO considered the Veteran's 
service personnel and treatment records, and post-service 
private treatment records.  

By letter dated the same month, the RO notified the Veteran 
of the August 1998 rating decision and of his appellate 
rights with regard to the decision, but the Veteran did not 
appeal it to the Board.  The August 1998 rating decision is 
thus final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1998).

The Veteran attempted to reopen this claim by submitting a VA 
Form 21-526 (Veteran's Application For Compensation And/Or 
Pension) in June 2005.  A claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de 
novo basis, with consideration given to all of the evidence 
of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2008)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of an appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's August 1998 rating decision includes the 
Veteran's written statements and hearing testimony, the 
Veteran's service personnel records, the previously noted 
unit history, VA and private post-service treatment records, 
and information from SSA.  

With the exception of some of the Veteran's service personnel 
records, this evidence is new.  It was not previously 
submitted to agency decisionmakers and is neither cumulative, 
nor redundant of the evidence of record at the time of the 
last prior final denial.  

This evidence is not material, however, because, by itself or 
when considered with the evidence previously of record, it 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for 
telangiectasia (claimed as a skin condition/rash) and does 
not raise a reasonable possibility of substantiating that 
claim.  Specifically, the medical evidence reflects no 
further treatment for a skin condition, telangiectasia or 
otherwise, and includes no medical opinion linking the 1995 
telangiectasia to the Veteran's active service.  The 
statements and hearing testimony include an admission that, 
since discharge, the Veteran has only once received treatment 
for such a condition.  The service personnel records and unit 
history are not relevant to this claim.  The same lack of 
evidence of a nexus formed the basis of the RO's previous 
denial of the Veteran's claim of entitlement to service 
connection for telangiectasia (claimed as a skin 
condition/rash).

Having determined that new and material evidence has not been 
received, the Board may not reopen and must deny the claim.  


ORDER

Service connection for a psychiatric disorder, claimed as 
PTSD, is denied.  

Service connection for residuals of a left shoulder injury is 
denied.

Service connection for nerve damage in the hands is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for telangiectasia 
(claimed as a skin condition/rash) is denied.  


REMAND

The Veteran contends that he is entitled to service 
connection for residuals of left hip and left ankle injuries.  
According to written statements he submitted during the 
course of this appeal and his hearing testimony, presented in 
May 2009, he injured his left ankle in service by twisting 
it, received treatment for the injury in the field, and 
continued to experience left ankle problems following 
service.  Allegedly, since then, he has developed left hip 
problems, which he believes are secondary to his left ankle 
disability.  Additional action is necessary before the Board 
decides these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the Veteran adequate assistance; therefore, to 
proceed in adjudicating these claims would prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, an examination 
in support of the claims being remanded is necessary.  
Service treatment records show that, on induction, an 
examiner evaluated the Veteran's left ankle after the Veteran 
reported a prior history of left ankle problems.  Allegedly, 
thereafter, during service, the Veteran twisted that ankle on 
multiple occasions and, since discharge, has continued to 
experience discomfort in his left ankle, facts to which he is 
competent to testify.  To date, however, the RO has not 
obtained a medical opinion addressing whether any current 
left ankle disorder is related to the Veteran's active 
service, including the twisting incidents.  Given the 
Veteran's assertion of an association between his left hip 
disability and the left ankle disability and service 
treatment records showing left hip abnormalities, a medical 
opinion addressing the possibility of a relationship between 
a left hip disability and service and the left ankle 
disability is also needed.  

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claims 
for service connection for left ankle and 
left hip disabilities.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) record in detail the Veteran's 
history of pre-service and in-
service ankle problems; 

b) diagnose any left ankle and left 
hip disability shown to exist;

c) offer an opinion as to whether 
any left ankle disability is at 
least as likely as not related to 
the Veteran's active service, 
including the alleged twisting 
incidents; 

d) if not, offer an opinion as to 
whether any left ankle disability 
preexisted service and increased in 
disability therein; 

e) offer an opinion as to whether 
any left hip disability is at least 
as likely as not related to the 
Veteran's active service, including 
a documented left hip abnormality; 

e) if not, offer an opinion as to 
whether any left hip disability is 
proximately due to or the result of 
a left ankle disability; 

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

g) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

2.  Readjudicate the remanded claims.  If 
either benefit sought on appeal remains 
denied, provide the Veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need 
take no action unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the remanded claims.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 


(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


